Title: To John Adams from Benjamin Lincoln, 30 May 1789
From: 
To: 


          
            Dear sir
            Boston May 30th. 1789—
          
          I am fully in sentiment with you respecting the danger of an established aristocracy and had I fully explained my self when I mentioned the subject in my letter of the 22 Ulto. there would not I suppose have been even a “seeming” difference in opinion thereon. The words slavery and aristocracy have been used here for political purposes as synonymous— They have been equally terrifying to Many of the people who have been taught to believe that the man who was for any essential change in our late mode of national government

and is not for such alterations in the new system as would erase from it such parts as many, I know, think the most precious jewels of it; is held up as an aristocrat and as harbouring in his breast a secret lurch to enslave the people the moment a fair opportunity shall offer for doing it with success.— In order to lessen the influence of the real friends to the new constitution the utmost pains have been taken to represent them as unfriendly to the rights of the people; and to distinguish them from the rest of the citizens they have been called by the unnatural name of the aristocratical junto. Considering the people as acting under these impressions as many of them have been and now are, for few in number compared with the whole ever saw the constitution, and know not from their own enquiries, whether the leading features of it are aristocratical or monarchical you will not wonder that I was led to the ideas expressed. Indeed Sir the word aristocrat—has been as commonly used to deter people from cordially embracing the new constitution as the frightful story of raw head & bloody bones was formerly used to deter children from vice and with much greater success
          You discover some anxiety from an apprehension that a certain order of men whose smiles in favor of the new constitution are necessary will be too much divided among themselves in opinion respecting the measures to be adopted to bring about the object which they have in view. This diversity in sentiment exists I hope and trust among our southern friends only I think we are well united here relative to the object we are considering If I am not mistaken in the matter and we are really united we shall I think have little to apprehend from others we have always been obliged to lead in the great national matters and I hope we shall be able to do it in this. All those people whom we have mentioned have the same objects in view Viz security of life liberty & property— For the safety of property they are become exceedingly jealous for it has long been in the most precarious and fluctuating situation the laws by which it has been controuled, if it can justly be said to have been regulated by law, have changed their form with the change of circumstances of those who have composed our legislature. It cannot I think be considered as treasonable to say that they have in the most wanton manner sacrificed the public faith to objects vastly inferiour & trifling, there may be objects of such magnitude and national necessity as would in a degree if not fully justify it, from this source has arisen the great disgust among the men of property to our old system and the zeal discovered by many in establishing a new one. If now from the

wisdom of our laws formed upon the principles of the constitution and from the faithful execution of them people find that they are really under a government of laws and are no longer subject, as they have been to the caprice of the unthinking multitude, that they are no longer obliged to consult them or any body of men what ever, how, at what time, or in what manner their debts shall be paid, when in this respect they shall obtain perfect satisfaction from the nature of their contract, & the laws of their country they will be in love with the government and embrace it with affection and support it and its officers in independence dignity & splendor. You seem to doubt of our ever having such an execution of the laws as will make us really respectable and give that security so much wished for untill the executive department shall by a unanimous voice be established in the manner you have pointed out a measure most ardently to be wished for. From the knowledge I have of many gentlemen of the character I am speaking I have great expectations that a majority of them, not only hold the sentiments we wish but that they will openly avow them and that they will be able to give such aid and support to the executive department as will sustain it under the most vigorous execution of the laws we may also flatter our selves that if the laws are founded on the broad basis of national good, as it is presumed they will be and an attempt is once made to execute them with fidelity we shall be constantly gaining ground and the friends of the new constitution will multiply with and in proportion to our success
          By the latest accounts from your quarter we learn that the duties on many articles are much reduced from what they passed in the house. It seems to be the general idea here that in the first attempt the duties should be lower and that when the people are in the habits of submitting to the laws they might be increased with the exigencies of government
          If the laws in the first instance should be thought severe and from that consideration the people at large should think themselves authorised in evading them many ill would arise and what would be much worse would be a sentiment in the executers of the laws that they could under any circumstances have, a right to wink at a breach of them I hope our laws will be mild, & mercy bye then, and the execution of them be prompt & punctual
          Your Excellencys favor on the subject of etiquitte came after the parade was over I am nevertheless greatly obliged by your kind attention— we got thro’ the day pretty well all circumstances considered the Governour could not attend us—
          
          I have lately been informed that should there be an opening in the revenue line Mr. Henshaw would come in
          I am my dear sir with / sincere esteem your / Your affectionate / friend & servant
          
            B. Lincoln
          
        